Madsen, C. J.
¶36 (dissenting) I disagree with the lead opinion’s conclusion that Bruton5 does not apply where nontestimonial statements are involved. Crawford6 and Davis7 address whether admitting certain evidence violates the defendant’s right of confrontation. Bruton and its progeny address a different concern—the prejudicial effect of inadmissible evidence, heard or seen by the jury, in a joint *339trial. Based on these fundamentally different purposes, I believe the Bruton doctrine continues to apply, even to nontestimonial statements.
¶37 As an initial matter, it is important to recall that this case is not about whether James Nollette’s confession implicating Troy Wilcoxon should have been admitted against Wilcoxon as substantive evidence. Rather, it is about whether Nollette’s confession implicating Wilcoxon, which the trial court ruled was inadmissible against Wilcoxon, should have been heard by the jury in a joint trial. This is the focus of Bruton—that a defendant’s confrontation clause rights are violated when the jury hears codefendant statements, inadmissible against the defendant, but that nonetheless implicate him, because the prejudice is so great that a limiting instruction is not enough to cure it. U.S. Const, amend. VI.
¶38 I would hold that Bruton survives Crawford and applies to both testimonial and nontestimonial statements, that Nollette’s statement of “friend” implicates Wilcoxon so as to invoke Bruton’s protections, and that this constitutional error was not harmless. I would vacate Wilcoxon’s conviction.
DISCUSSION
I
¶39 In Bruton, the Supreme Court held that a codefen-dant’s statement—inadmissible against Bruton—that the jury heard and for which the judge gave a limiting instruction, violated Bruton’s confrontation clause rights. 391 U.S. at 126. The factors the Court “deemed relevant in this area [were] the likelihood that the instruction will be disregarded, the probability that such disregard will have a devastating effect, and the determinability of these facts in advance of trial.” Cruz v. New York, 481 U.S. 186, 193, 107 S. Ct. 1714, 95 L. Ed. 2d 162 (1987) (citations omitted). These *340factors are different from the concerns of Crawford and Davis, which instead focused on the reliability of hearsay evidence deemed admissible against the defendant.
¶40 To understand the different harms addressed under the confrontation clause, the historical underpinnings of Bruton and Crawford are helpful. The Bruton doctrine developed to address the harmful effect of putting evidence, inadmissible against a codefendant, before the jury in a joint trial, while Roberts,8 Crawford, and Davis deal with the proper means of assessing reliability in determining what evidence may be admitted directly against the defendant without violating the confrontation clause.
¶41 Bruton finds its beginnings in Delli Paoli v. United States, 352 U.S. 232, 77 S. Ct. 294, 1 L. Ed. 2d 278 (1957), overruled by Bruton, 391 U.S. 123. Delli Paoli involved a joint trial of five defendants; the confession of one defendant was properly admitted against him as a statement against interest but was inadmissible against the other defendants. Id. at 233. The trial judge gave an emphatic instruction to the jury to use the confession only to determine the confessor’s guilt. Id. The Supreme Court affirmed the trial court, fearing that a contrary decision would undermine the trial-by-jury system. The Court held that so long as a limiting instruction was given to the jury, the defendant was protected and it was not reversible error. Id. at 242-43.
¶42 Justice Frankfurter, writing for three other justices, dissented. He acknowledged that “[o]ne of the most recurring . . . difficulties [in a joint trial] pertains to incriminating declarations by one or more of the defendants that are not admissible against others.” Id. at 247 (Frankfurter, J., dissenting). Justice Frankfurter identified the practical effect of allowing an inadmissible statement to be put before the jury: the government receives “the windfall of *341having the jury be influenced by evidence against a defendant which, as a matter of law, they should not consider but which they cannot put out of their minds.” Id. at 248 (Frankfurter, J., dissenting). This prejudice could not be cured by a limiting instruction because such an instruction was “intrinsically ineffective in that the effect of such a nonadmissible declaration cannot be wiped from the brains of the jurors.” Id. at 247 (Frankfurter, J., dissenting).
¶43 Building on Justice Frankfurter’s dissent, a majority of the Court began to express concern with jurors’ ability to disregard evidence, even when so instructed. In Jackson v. Denno, 378 U.S. 368, 371-74, 84 S. Ct. 1774, 12 L. Ed. 2d 908 (1964), a question was raised as to the voluntariness of the defendant’s confession, which he gave at the hospital while on medication, awaiting surgery, after being shot in the lung and liver. The jury was instructed that it should disregard the confession if it found the confession involuntary and then decide the case based on the other evidence. Id. at 374-75. The Jackson Court was concerned whether, if the jury did find the confession involuntary, it could “then disregard the confession in accordance with its instructions” or whether, “[i]f there [were] lingering doubts about the sufficiency of the other evidence, the jury [would] unconsciously lay them to rest by resort to the confession.” Id. at 388. Ultimately, the Court found that juries should not be trusted to disregard involuntary confessions because to do so would pose “substantial threats to a defendant’s constitutional rights.” Id. at 389.
¶44 Bruton expanded on the reasoning of Jackson. In Bruton, George Bruton and William Evans were tried jointly on the charge of bank robbery. 391 U.S. at 124. After the arrest, Evans gave a confession to a postal inspector, stating that he and Bruton had committed the armed robbery. Id. Evans did not testify, but the trial court allowed the prosecution to introduce the confession, along with a limiting instruction charging the jury that Evans’ confession was inadmissible against Bruton and that they were *342“ ‘not to consider it in any respect to the defendant Bruton, because insofar as he is concerned it is hearsay.’ ” Id. at 125 n.2. The Court reasoned this instruction was insufficient because “there are some contexts in which the risk that the jury will not, or cannot, follow instructions is so great, and the consequences of failure so vital to the defendant, that the practical and human limitations of the jury system cannot be ignored.” Id. at 135. Bruton’s joint trial presented such a context, “where the powerfully incriminating extrajudicial statements of a codefendant, who [stood] accused side-by-side with the defendant, [were] deliberately spread before the jury in a joint trial.” Id. at 135-36. This prejudice is compounded by the fact that the alleged accomplice invokes his Fifth Amendment right not to testify and therefore cannot be cross-examined; “ [i] t was against such threats to a fair trial that the Confrontation Clause was directed.” Id. at 136 (citing U.S. Const, amend. VI). The Court went on to hold that “in the context of a joint trial we cannot accept limiting instructions as an adequate substitute for petitioner’s constitutional right of cross-examination. The effect is the same as if there had been no instruction at all.” Id. at 137. The focus of the Bruton Court was the constitutional harm to the defendant from a code-fendant’s statement, inadmissible against the defendant, being heard by the jury; it was not the reliability of a co-defendant’s statement or whether it was admissible against the defendant.
¶45 In 1980, a new line of confrontation clause jurisprudence began with Roberts, 448 U.S. 56. The Roberts Court did not deal with the harm caused by presenting a codefen-dant’s statement in a joint trial. Instead, it was concerned with the reliability of hearsay admitted directly against the defendant and whether or not this violated the confrontation clause. The Court initiated the “adequate ‘indicia of reliability’ ” test to determine whether or not a hearsay statement was admissible against a defendant. Id. at 66. Under Roberts, if a declarant’s hearsay statements were admissible against a defendant under an exception to the hearsay *343rule and that declarant was not available for cross-examination, the statements were inadmissible unless the State proved (1) the declarant is unavailable and (2) the statement bore “adequate ‘indicia of reliability.’ ” Id. Reliability may be established if the statement “falls within a firmly rooted hearsay exception” or bears “particularized guarantees of trustworthiness.” Id. Roberts’ importance to the present case is that it dealt with reliability when determining the admissibility of evidence under the confrontation clause, as opposed to Bruton, which dealt with the prejudice from inadmissible evidence.
¶46 Lee v. Illinois, 476 U.S. 530, 106 S. Ct. 2056, 90 L. Ed. 2d 514 (1986), highlights the distinction between Bruton and Roberts and the harm each case addresses. In Lee, Lee and her codefendant, Thomas, were tried jointly in a bench trial for a double murder. Id. at 531. Both defendants confessed, and those confessions were admitted at trial against the confessor. Id. at 536-37. Counsel for both defendants withdrew their motions for severance because they trusted the court would consider only the “evidence proper to each defendant.” Id. at 536. Instead, the “trial judge expressly relied on Thomas’ confession and his version of the killings” in convicting Lee. Id. at 538. In overturning the conviction, the Supreme Court distinguished Bruton, stating, “We based our decision in Bruton on the fact that a confession that incriminates an accomplice is so ‘inevitably suspect’ and ‘devastating’ that the ordinarily sound assumption that a jury will be able to follow faithfully its instructions could not be applied.” Id. at 542 (quoting Bruton, 391 U.S. at 136). Because Lee was tried to the bench, the Court said it was not “concerned with the effectiveness of limiting instructions in preventing spill-over prejudice to a defendant when his codefendant’s confession is admitted against the codefendant at a joint trial” and thus found Bruton inapposite. Id. (emphasis added). Instead, the Court identified a different issue: whether, under Roberts, Thomas’ confession bore adequate *344“indicia of reliability” such that it could be admitted directly against Lee9 without violating her confrontation clause rights. The Court found the “indicia of reliability” lacking and held that the confession was inadmissible. Id. at 546.
¶47 The Court returned to its Bruton line of cases with Richardson v. Marsh, 481 U.S. 200, 107 S. Ct. 1702, 95 L. Ed. 2d 176 (1987). The Marsh Court held that Bruton’s protections are unnecessary when a codefendant’s confession is redacted to “eliminate not only the defendant’s name, but any reference to his or her existence” and a limiting instruction is given. Id. at 211. The court reiterated the harm against which Bruton protects when it stated that “while it may not always be simple for members of the jury to obey the instruction that they disregard an incriminating inference, there does not exist the overwhelming probability of their inability to do so that is the foundation of Bruton’s exception to the general rule.” Id. at 208.
¶48 In the same year, the Court decided Cruz, overruling Parker v. Randolph, 442 U.S. 62, 99 S. Ct. 2132, 60 L. Ed. 2d 713 (1979). Cruz, 481 U.S. 186. Cruz held that “where a nontestifying codefendant confession incriminating the defendant is not directly admissible against the defendant, the Confrontation Clause bars its admission at their joint trial, even if the jury is instructed not to consider it against the defendant, and even if the defendant’s own confession is admitted against him.” Id. at 193 (citation omitted). Explaining why the interlocking nature of the confession was irrelevant to a Bruton analysis, Cruz further distinguished between harm and reliability in the two lines of confrontation clause case law. The Court found that
what the “interlocking” nature of the codefendant’s confession pertains to is not its harmfulness but rather its reliability: If it confirms essentially the same facts as the defendant’s own confession it is more likely to be true. Its reliability, however, *345may be relevant to whether the confession should (despite the lack of opportunity for cross-examination) be admitted as evidence against the defendant, but cannot conceivably be relevant to whether, assuming it cannot be admitted, the jury is likely to obey the instruction to disregard it, or the jury’s failure to obey is likely to be inconsequential. The law cannot command respect if such an inexplicable exception to a supposed constitutional imperative is adopted. Having decided Bruton, we must face the honest consequence of what it holds.
Id. at 192-93 (citations omitted). The honest consequence of Bruton is that hearsay that is inadmissible against the defendant under the rules of evidence, yet still put before the jury, violates the confrontation clause in a joint jury trial because it is harmful. In contrast, Roberts declared that certain hearsay—admissible under a hearsay exception—nonetheless violates the confrontation clause because it is unreliable. Therefore, the interlocking nature of the codefendants’ confessions—much like the interlocking nature of Nollette’s and Wilcoxon’s alleged confessions—was relevant to whether a codefendant’s statement could be admitted against the defendant, but not relevant to the prejudice of putting an inadmissible statement before the jury in a joint trial. What Cruz makes clear is that the Roberts reliability test had no effect on the Bruton doctrine, which protects against harm.10
¶49 In 2004, the Court decided Crawford, which overruled Roberts. The Court abandoned the “adequate indicia of reliability” test and held that in order to admit an out-of-court testimonial statement, the person against whom it is admitted must have had the opportunity to *346cross-examine the declarant. Crawford, 541 U.S. at 68-69. Central to the decision was the meaning of “witnesses against.” Id. at 42-43. Citing the history of the confrontation clause, the Court found that to witness against someone is to “ ‘bear testimony.’ ” Id. at 51 (quoting 2 Noah Webster, An American Dictionary of the English Language (1828)). While leaving a comprehensive definition of “testimony” for another day, it included at least “prior testimony at a preliminary hearing, before a grand jury, or at a former trial [,] and to police interrogations.” Id. at 68. The effect of Crawford was that if a statement offered against a defendant at trial was not testimonial, and no other evidentiary or procedural rule operated to exclude it, the confrontation clause would not bar its admission. Id.
¶50 Notably, Crawford did not address the confrontation clause as it related to the prejudice stemming from inadmissible evidence being put before the jury in a joint trial. In fact, in Crawford, which many courts hold limits Bruton only to testimonial statements, the Court explicitly acknowledged that Crawford and Bruton address different concerns. Referencing Parker, a Bruton case, the Court noted, “Our only precedent on interlocking confessions had addressed the entirely different question whether a limiting instruction cured prejudice to codefendants from admitting a defendant’s own confession against him at trial.” Id. at 59 (first emphasis added). Although testimonial hearsay is the primary object of the confrontation clause, that is not its sole concern, and Crawford implicitly, if not explicitly, found the Sixth Amendment offers different protections. Id. at 53.
¶51 Davis further delineated the testimonial/nontesti-monial dichotomy, holding that statements made to police officers “under circumstances objectively indicating that the primary purpose” is to assist officers in meeting an ongoing emergency are nontestimonial. 547 U.S. at 822. On the other hand, statements given under circumstances that indicate “that the primary purpose of the interrogation is to establish or prove past events potentially relevant to later *347criminal prosecution” are testimonial. Id. Finally, in Whorton v. Bockting, the Court stated that “[u]nder Crawford.. .. the Confrontation Clause has no application to [nontestimonial] statements and therefore permits their admission even if they lack indicia of reliability.” 549 U.S. 406, 420, 127 S. Ct. 1173, 167 L. Ed. 2d 1 (2007) (emphasis added). Whorton reaffirms that Roberts, Crawford, and Davis dealt with admissibility and reliability, not harmfulness.
¶52 In summary, under Crawford, a codefendant’s nontes-timonial confession, which the trial court properly determines is admissible against the defendant, will not be barred by the confrontation clause. However, if the trial court rules that the nontestifying codefendant’s nontestimonial confession, which implicates the defendant, is inadmissible against the defendant, Bruton dictates that the confession either not be introduced or be redacted to eliminate even the existence of an accomplice, or that a severance be granted. Gray v. Maryland, 523 U.S. 185, 192, 118 S. Ct. 1151, 140 L. Ed. 2d 294 (1998). As one court summarized,
Crawford ensures the procedural guarantee of the Confrontation Clause by requiring that the reliability of testimonial hearsay presented against the defendant be assessed in a particular manner, i.e., by testing in the crucible of cross-examination. Bruton, and its progeny, on the other hand, act to neutralize the incriminating effect on the defendant of properly admitted confessions from a non-testifying co-defendant presented against the co-defendant at a joint trial.
Commonwealth v. Whitaker, 878 A.2d 914, 922 (Pa. Super. Ct. 2005) (citation omitted).
¶53 Following the trend that Bruton does not apply to nontestimonial statements, the lead opinion finds company. But nowhere in Crawford, Davis, or Whorton did the Court discuss Bruton, let alone overrule it. Because Bruton and Crawford address different harms, I would decline to follow the siren call.
*348¶54 I recognize it is both easy and tempting to decide that Bruton applies only if the statement at issue is testimonial. However, I find such a result untenable under the case law through which Bruton and Crawford evolved. It is contrary to Bruton’s original intent: to prevent the prejudice—incurable by a limiting instruction—that occurs when the jury hears an incriminating confession or statement, properly admitted against the codefendant yet inadmissible against the defendant, in a joint trial. If Nollette and Wilcoxon had been tried separately, it would have been error for the trial judge to allow the prosecutor to introduce Nollette’s inadmissible confession at Wilcoxon’s trial. Evidence that would be inadmissible in a severed trial should not be put before the jury in a joint trial solely because the confrontation clause would not bar its admission against the defendant under a hearsay exception. The lead opinion’s holding circumvents Bruton’s protections and makes manifest Justice Frankfurter’s concern that the prosecution receives the windfall of having inadmissible evidence against the defendant heard by the jury.
¶55 In this case, the question is not whether Nollette’s statements are admissible against Nollette—or Wilcoxon— which Crawford would answer. Rather, here we must answer “the entirely different question” of how to “cure[ ] prejudice to codefendants from admitting a defendant’s own confession against him in a joint trial.” Crawford, 541 U.S. at 59. The answer is nothing new: the trial court must either not allow the statements at all, redact them to eliminate all reference to the defendant, or grant a severance.
¶56 The “primary object” of the Sixth Amendment to the federal constitution is testimonial hearsay, but that is not its sole concern. Id. at 53. It is not a static, solitary clause. The confrontation clause is “multifaceted enough to support an independent justification for the continued vitality of Bruton and its progeny.” 30B Michael H. Graham, Charles Wright & Arthur Miller, Federal Practice and Procedure § 7034.1, *349at 500-01 n.5 (2011 Interim ed.). Forcing Bruton through the lens of Crawford renders the constitutional protections of Bruton irrelevant; it places Fifth Amendment protections over Sixth Amendment protections. U.S. Const, amends V, VI. Saying that Bruton applies only to testimonial statements leads us to two equally unacceptable conclusions: either it is an implicit admission that whether the jury hears inadmissible evidence in a joint trial no longer matters, or it stands for the proposition that Crawford’s transition to the testimonial/nontestimonial dichotomy for confrontation clause purposes has somehow granted juries the ability to effectively ignore inadmissible evidence—regardless of whether it is testimonial or not—when deciding the guilt or innocence of the defendant. These I cannot accept. Therefore, I conclude that the introduction of nontestimonial codefendant statements in a joint trial, admissible only against the codefendant and that implicate the defendant, violates the defendant’s confrontation clause rights and Bruton applies.11
¶57 Because I would hold that Bruton applies to nontes-timonial statements, it is necessary to answer whether Nollette’s statements implicated Wilcoxon and whether that error was harmless.
II
¶58 The protections of Bruton are triggered where the codefendant’s statements facially incriminate the defendant. Marsh, 481 U.S. at 211. If Bruton applies and a violation occurs, that constitutional error is subject to a harmless-error analysis. Harrington v. California, 395 U.S. 250, 254, 89 S. Ct. 1726, 23 L. Ed. 2d 284 (1969). Therefore, I must answer the question of whether Nollette’s reference to his “friend” in his confession implicates Wilcoxon. If it *350does not, then there was no constitutional error. If “friend” does implicate Wilcoxon, then it is necessary to determine whether or not the error was harmless. Because “friend” is an obvious reference to Wilcoxon, and because the remaining untainted evidence was not overwhelming as to guilt, I would hold the error was not harmless.
¶59 In addressing whether “friend” implicates Wilcoxon, Marsh and Gray guide my analysis. In Marsh, the Supreme Court addressed the issue of whether a redacted confession that does not actually name the defendant is incriminating for purposes of Bruton. 481 U.S. at 203. The case involved a joint murder trial of petitioner Marsh and her codefendant, Williams. The trial court admitted the confession of Williams against him, but redacted it to “ ‘omit all reference’ to his codefendant, Marsh—‘indeed, to omit all indication that anyone other than ... Williams’ and a [named] third person had ‘participated in the crime.’ ” Gray, 523 U.S. at 190-91 (first alteration in original) (emphasis omitted) (quoting Marsh, 481 U.S. at 203). The Court held that “admission of a nontestifying codefendant’s confession with a proper limiting instruction” that was “redacted to eliminate not only the defendant’s name, but any reference to his or her existence” did not implicate Bruton and thus did not violate the confrontation clause. Marsh, 481 U.S. at 211.
¶60 The Court revisited the issue in Gray and further refined the parameters of Bruton’s reach. In Gray, the confession at issue substituted blanks or the word “deleted” for defendant Gray’s name. 523 U.S. at 188. The Court held that this “so closely resemble [d] Bruton’s unredacted statements” that it fell within Bruton’s protective rule. Id. at 192. Finding that the jury will “often realize that the confession refers specifically to the defendant,” the Court reasoned:
A juror somewhat familiar with criminal law would know immediately that the blank, in the phrase “I, Bob Smith, along with , robbed the bank,” refers to defendant Jones. A juror who does not know the law and who therefore wonders to whom the blank might refer need only lift his eyes to Jones, sitting at *351counsel table, to find what will seem the obvious answer, at least if the juror hears the judge’s instruction not to consider the confession as evidence against Jones, for that instruction will provide an obvious reason for the blank. A more sophisticated juror, wondering if the blank refers to someone else, might also wonder how, if it did, the prosecutor could argue the confession is reliable, for the prosecutor, after all, has been arguing that Jones, not someone else, helped Smith commit the crime.
Id. at 193. Although the Court conceded some inference would be necessary to connect the redacted confession with the defendant, it stated that “inference pure and simple cannot make the critical difference . . .” and that “[Marsh] must depend in significant part upon the kind of, not the simple fact of, inference.” Id. at 195-96. The Court went on to hold that the inferences at issue involve statements that “despite redaction, obviously refer to someone, often obviously the defendant, and which involve inferences a jury ordinarily could make immediately, even were the confession the very first item introduced at trial.” Id. at 196.
¶61 Marsh and Gray left open the question of whether the use of neutral pronouns may be used instead of a blank space or the word “deleted” and still satisfy Bruton. In Marsh, the Court “express [ed] no opinion on the admissibility of a confession in which the defendant’s name has been replaced with a symbol or neutral pronoun.” 481 U.S. at 211 n.5. Later, dicta in Gray mused about whether neutral pronouns might be substituted when the majority wondered why the confession could not have been altered to read, “Me, , and a few other guys.” Gray, 523 U.S. at 192.
¶62 Neither the Supreme Court nor this court have addressed this scenario, but our Court of Appeals has. In State v. Medina, 112 Wn. App. 40, 51, 48 P.3d 1005 (2002), the court affirmed the admission of the codefendant’s statement because the redactions were so varied (“ ‘other guys,’ ” “ ‘the guy,’ ” “ ‘one guy,’ ” and “ ‘they’ ”) among six possible accomplices that it was impossible to clearly infer *352that one codefendant’s statement referred to either the appellant or the other codefendant. In contrast, in a joint trial of three defendants, where the State introduced two codefendants’ confessions admitting that “we” saw a good service station to rob, “we” pulled around the corner, and “we” got out of the car, the court held that it was improper to admit the statements against the third codefendant because a jury could “readily conclude that [the defendant] was included in the ‘we’s’ of the codefendants’ statements.” State v. Vannoy, 25 Wn. App. 464, 473-75, 610 P.2d 380 (1980). Similarly, the Court of Appeals has rejected the use of an “other guy” redaction where only two accomplices committed the crime and only two defendants were on trial. State v. Vincent, 131 Wn. App. 147, 154, 120 P.3d 120 (2005). Finally, in State v. Fisher, 184 Wn. App. 766, 770, 774-76, 338 P.3d 897 (2014), review granted, 183 Wn.2d 1024, 355 P.3d 1153 (2015), the court found that changing the defendant’s name to “ ‘the first guy’ ” was an insufficient redaction under Bruton because the only reasonable inference the jury could have drawn is that the defendant was “the first guy.” It is clear from our lower courts’ interpretation of Marsh and Gray that what is important is not the form the redaction takes, but rather whether it obviously refers to the defendant.12
¶63 Applying that rule to this case, the State’s theory was that only two people committed this crime. Even though Nollette’s use of the word “friend” is not an obvious redaction and does not implicate Wilcoxon by name, it obviously refers to him, and therefore falls within the category of redactions or substitutions forbidden by Bruton. *353The only inference necessary would be for the juror to look over at Mr. Wilcoxon sitting at counsel table. It is an obvious, immediate inference of the kind described in Gray, 523 U.S. at 193. For if “friend” referred to someone else, and the State’s position was that only two people committed this crime, then for what other reason would Wilcoxon be on trial if he was not the “friend” being referenced?13 At oral argument, in reference to whether “friend” implicated Mr. Wilcoxon, counsel for the State conceded that “given the fact that there are only two defendants on trial, perhaps the jury would naturally assume that the statement did refer to Mr. Wilcoxon.” Wash. Supreme Court oral argument, State v. Wilcoxon, No. 91131-5 (Sept. 10, 2015), at 20 min., 3 sec., audio recording by TVW, Washington State’s Public Affairs Network, http://www.tvw.org. Given the standard set forth by Marsh and Gray, Nollette’s confession that he and a “friend” had robbed the casino implicates Wilcoxon and falls within the scope of Bruton.
¶64 The admission of Nollette’s statements during his joint trial with Wilcoxon amounted to constitutional error. It is now necessary to determine whether or not that error was harmless.
¶65 I disagree with the lead opinion’s conclusion that even if there were a Sixth Amendment violation, “any feared error was harmless beyond a reasonable doubt.” Lead opinion at 336. A constitutional error is presumed to be prejudicial, and the State bears the burden of proving harmless error. State v. Guloy, 104 Wn.2d 412, 425, 705 P.2d 1182 (1985). “[B]efore a federal constitutional error can be held harmless, the court must be able to declare a belief that it was harmless beyond a reasonable doubt.” Chapman v. California, 386 U.S. 18, 24, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967); see also State v. Watt, 160 Wn.2d 626, 635, 160 P.3d *354640 (2007) (“A constitutional error is harmless if the appellate court is convinced beyond a reasonable doubt that any reasonable jury would have reached the same result in the absence of the error.” (citing Guloy, 104 Wn.2d at 425)). The test is whether the untainted evidence is so overwhelming that it necessarily leads to a finding of guilt. State v. Lui, 179 Wn.2d 457, 495, 315 P.3d 493, cert. denied, 134 S. Ct. 2842 (2014). Under that test, “a conviction will be reversed where there is any reasonable possibility that the use of inadmissible evidence was necessary to reach a guilty verdict.” Guloy, 104 Wn.2d at 426. Nollette’s confession was necessary to reach a guilty verdict; the remaining untainted evidence was not so overwhelming that his conviction was inevitable.
¶66 This court first adopted the “ ‘overwhelming untainted evidence’ ” test in Guloy because that test allows appellate courts to avoid reversal based on a technicality while still ensuring a conviction will be reversed if the improper evidence was necessary to convict. Id. In Guloy, the admission of two out-of-court statements by a subsequently arrested suspect violated the codefendants’ confrontation clause rights. Id. at 424-25. This court held the error harmless because the remaining untainted evidence consisted of (1) testimony from a witness who observed the defendants leaving the scene of the murder and (2) the dying declaration of one of the victims identifying the defendants as his attackers. Id. at 415, 426.
¶67 The following year, in State v. Hieb, 107 Wn.2d 97, 109-10, 727 P.2d 239 (1986), we reaffirmed our adherence to the “overwhelming untainted evidence” test. The defendant, Hieb, was convicted of the murder of his girlfriend’s 20-month-old daughter. Id. at 98. Without deciding the confrontation clause issue presented, this court held that any error was harmless. Id. at 111-12. Even excluding the potentially tainted evidence, the untainted evidence included (1) testimony of medical examiners regarding numerous injuries sustained in the three months prior to her *355death—injuries which could not be self-inflicted by a 20-month-old child, (2) statements from the victim’s older sister that Hieb had hit the child in the stomach and put a pillow over her face, (3) dents and blood on the apartment walls, and (4) the neighbor’s testimony that four days before her death, when Hieb was alone with the girls, they heard what sounded like doors slamming for 45 minutes. Id. at 110-11.
¶68 In Watt, 160 Wn.2d at 637, this court held a confrontation clause violation was harmless error because the untainted evidence satisfied our harmless error test. Defendant Watt challenged her conviction for manufacture of methamphetamine, possession of methamphetamine, and second degree criminal mistreatment. Id. at 628. The State improperly introduced her codefendant husband’s statements that he had made anhydrous ammonia and that he had made methamphetamine while the children were on the property. Id. at 630. However, the remaining untainted evidence included (1) methamphetamine in Watt’s wallet and bedroom, (2) extensive evidence of a methamphetamine lab in the garage, (3) testimony from the defendant’s stepdaughter that she lived on the property and Watt sometimes went into the garage, and (4) testimony from a paint store employee that Watt purchased five gallons of toluene—a key ingredient for making methamphetamine— amounting to a two-year supply for a professional painter. Id. at 637-38.
¶69 In State v. Anderson, 171 Wn.2d 764, 766, 254 P.3d 815 (2011), the defendant was tried for child molestation. Testimony of another alleged victim of the defendant was introduced through a nurse practitioner who had examined him. The State conceded that the statements were testimonial and the issue was whether it was harmless error. Id. at 769-70. The remaining untainted evidence consisted of (1) unrefuted testimony by the victim of the molestation, which was corroborated by a counselor to whom the molestation was disclosed and a police detective, and (2) the defendant’s *356statements that he had molested a different child on at least two prior occasions. Id. at 770. In light of the overwhelming evidence, this court found the error harmless. Id.
¶70 Finally, in Lui, 179 Wn.2d at 494-95, we found a confrontation clause violation in the admission of a toxicology report and statements taken from an autopsy. Again, we held the error was harmless. Id. at 497. The toxicology report was irrelevant as to the charges against the defendant, and the statements taken from the autopsy report were largely corroborated by properly admitted evidence. Id. at 496-97. Furthermore, the remaining “untainted evidence necessarily led to a finding of guilt.” Id. at 497. A sampling of the remaining evidence included (1) DNA evidence linking the defendant to the murder, (2) evidence that a bloodhound led investigators directly to the defendant, (3) numerous inconsistencies in the testimony of the defendant, detracting from his credibility, and (4) “evidence suggesting that [the victim] had died before she could dress or put on her customary makeup; evidence suggesting that [she] had been dressed and her bags packed by ‘somebody who doesn’t know anything about women.’ ” Id.
¶71 In addition to this court’s harmless error jurisprudence, a look back at Harrington, 395 U.S. at 254, the case in which the Supreme Court first applied the harmless error analysis to a Bruton violation, is helpful. In Harrington, four men were tried jointly for attempted robbery and first degree murder. Two codefendant confessions implicating Harrington were admitted against the codefen-dants. Id. at 252. Finding a Bruton violation, the Court went on to examine whether the error was harmless beyond a reasonable doubt. The untainted evidence included (1) petitioner’s own statements placing him at the scene of the crime, admitting that one of the codefendants was the trigger man, that he fled with the other codefendants, and that he dyed his hair and shaved his mustache after the murder, (2) testimony of several eye witnesses placing him at the scene of the crime, and (3) testimony of one defendant *357who took the stand, placing Harrington in the store with a gun at the time of the robbery and murder. Id. at 252-53. The Court found the inadmissible confessions cumulative and the remaining untainted evidence so overwhelming that to call it harmless error would be to say that any Bruton violation is per se error. Id. at 254.
¶72 These cases illustrate the type and strength of the remaining untainted evidence necessary to find harmless error. The untainted evidence here rises nowhere near this level.
¶73 In making a harmless error determination, we will review the entire record. United States v. Hasting, 461 U.S. 499, 509, 103 S. Ct. 1974, 76 L. Ed. 2d 96 (1983). The trial transcript reveals that—contrary to the majority’s conclusion—Gary Solem’s testimony (Nollette’s confession) was vital to the State’s case.14 During direct examination of Solem, the State repeatedly elicited testimony regarding what Nollette told him about his “friend.” The prosecutor led Solem’s testimony back to the “friend” no less than eight times. B Verbatim Report of Proceeding (VRP) at 303-07, 312 (Jan. 8, 2014). In closing argument, the State relied heavily on Solem’s testimony regarding the “friend.” See, e.g., D VRP at 687 (Jan. 10, 2014) (“When his friend asked him, what— what place would you hit? He not only recommended a casino, he recommended [Lancer Lanes].”), 690 (“[I]sn’t it interesting that [Eric Bomar] comes into nearly $15,000, and isn’t that the number that Mr. Nollette specifically mentioned to Mr. Solem when he was saying that his friend owed a guy money and he stated it was $15,000?”), 689 (“Remember, he told Mr. Solem, my friend committed the burglary, he called me while the burglary was being committed.”). In the State’s rebuttal closing argument, when referring to Solem’s testimony, the prosecutor argued, “And the big thing: only *358one person called Mr. Nollette. Mr. Nollette said he got a call from the burglar during the commission of the crime. There’s only one person that called Mr. Nollette during the time of the burglary.” Id. at 734. The State repeatedly hammered home the point that Solem testified that Nollette said he received a phone call from his friend. See, e.g., id. at 744 (“he gets a call from his friend saying, hey, dude, I’m in [Lancer Lanes] and I’m doing it”; “[h]e tells [Solem] I got a call from my friend while he was committing the burglary”); see also id. at 732, 736, 742. It is clear that Solem’s testimony greatly strengthened the State’s case.
¶74 The lead opinion concludes beyond a reasonable doubt that any jury would have convicted Wilcoxon based on two pieces of evidence: Wilcoxon’s statements to Bomar, and the circumstantial corroboration of the call log between Wilcoxon and Nollette by the surveillance video. Lead opinion at 336.
¶75 The first piece of evidence the lead opinion cites is Bomar’s testimony that Wilcoxon “bragged [to him] that he burgled Lancer Lanes” and described the burglary. Id. However, contrary to the lead opinion’s assertions, there is nothing in Bomar’s testimony about Wilcoxon “bragging” about the burglary:
Q. Do you, ah—do you recall—ah, can you state whether or not you recall him saying, ah—he used the words “pulled it off”?
A. Ah, it was—honestly, not exactly, but it was something to that effect.



Q. Can you state whether or not you told [Sergeant Richard Muszynski], ah, that [Wilcoxon] said, “We pulled it off”?



A. Ah, honestly, I’m not sure the exact verbiage. It was I or we. Ah—
Q. —Do you—can you state whether or not you recall him using the—the—the term “Lancer thing”?
*359A. I believe that was used, yes.
C VRP at 505 (Jan. 9, 2014).
¶76 As to Bomar’s recounting ofWilcoxon’s description of the burglary, it is minimal at best:
Q. Had you ever heard Mr. Wilcoxon and Mr. Nollette discuss, ah, the Lancer Casino and how easy it would be to—to break into and—and steal the money?
A. Yes.
Q. Okay. Did they talk about, ah—what did they talk about about that?
A. Ah, the same as everyone else. Just, ah, that there wasn’t much security and that it would be fairly simple to do.



Q. Did Mr. Wilcoxon describe how he got into the building?
A. Ah, something about the backdoor and security cameras.
Q. And what about the security cameras?
A. Ah, that they were killed.
Q.Okay. Did he indicate how he killed the security cameras?
A. Ah, not really. Ah, down—like going downstairs or something like that.
Q. Did he say, ah, what he did then?
A. Ah—ah, went to the cage and got the money.
Q. Did he say how he got into the cage?
A. Ah, as far as I recollect, ah, there were keys involved.
Q.Did he say how much was taken?
A. No.
Id. at 506-07. Perhaps more importantly, Bomar s testimony is inherently suspect. In addition to numerous inconsistencies, Bomar was the one initially under scrutiny from law enforcement and he was the one who deposited $15,000 in his bank account in the days following the robbery.15 In his *360first interview with investigators, he denied knowing anything about the robbery. Then, after the recorder was turned off, he was told that if he did not cooperate, charges would be filed against him and he could go to jail. On cross-examination, Bomar testified that he was threatened to say what the investigators were asking him to say. This was confirmed on redirect examination:
Q. [I]sn’t it true that they told you that they didn’t have any interest in charging you, they just wanted you to be honest?
A. Ah, that is incorrect. I was made very aware of the possible charges that could come against me.
Id. at 541.
¶77 Bomar’s testimony is the strongest evidence that Wilcoxon committed the crime. However, I cannot say that the inconsistent testimony of an initial suspect, given under threat of being prosecuted himself, and guided by the State’s leading questions, would lead any jury to necessarily find Wilcoxon guilty beyond a reasonable doubt. Moreover, the defense elicited testimony regarding evidence of three other suspects who may have been the burglar captured on the surveillance footage. It is Nollette’s confession implicating Wilcoxon that gives strength to Bomar’s testimony.
¶78 The second piece of evidence on which the lead opinion relies is the call log between Wilcoxon and Nollette. The lead opinion says that Nollette’s statements to Solem “merely corroborated the cell phone calls that Wilcoxon made to Nollette during the time of the burglary.” Lead opinion at 336. “[T]hese calls were already circumstantially corroborated by the surveillance video and the cell phone records.” Id. This too is not supported by the record. Sergeant Muszynski testified that three phone calls between Wilcoxon and Nollette took place during the burglary: one at 1:59 a.m. lasting 84 seconds, one at 2:07 a.m. lasting 69 seconds, and one at 2:08 a.m. lasting 74 seconds. That is almost four minutes of call time, one-third of the *361total time the suspect was in the casino. Sergeant Mus-zynski also testified to the three surveillance cameras that recorded the burglary. At no point during the burglary is the suspect seen holding or speaking on a cell phone. Only Nollette’s improperly admitted statements combined with the cell phone records allow the jury to conclude that the man behind the garbage bag—who the surveillance video never shows talking on a phone—was Wilcoxon.
¶79 Unlike the remaining untainted evidence in Guloy, Hieb, Watt, Anderson, Lui, and Harrington, we do not have such “overwhelming untainted evidence” here. Without Nollette’s confession, the State’s case against Wilcoxon is “woven from circumstantial evidence.” Harrington, 395 U.S. at 254. Nollette’s confession adds credibility to Bomar’s testimony and strengthens the fabric of the remaining circumstantial evidence. As the lead opinion points out, “[B]efore a constitutional error can be harmless, the State must show ‘beyond a reasonable doubt that the error complained of did not contribute to the verdict obtained.’ ” Lead opinion at 335 (quoting Chapman, 386 U.S. at 24). Admittedly, there is some evidence remaining against Wilcoxon. However, the test is not that of “some” evidence of guilt, or even “a lot” of evidence of guilt; it must be “overwhelming.” Anything less than overwhelming evidence of guilt runs the risk of invading the province of the jury, a concern we articulated in State v. Robinson, 24 Wn.2d 909, 917, 167 P.2d 986 (1946):
Jurors and courts are made up of human beings, whose condition of mind cannot be ascertained by other human beings. Therefore, it is impossible for courts to contemplate the probabilities any evidence may have upon the minds of the jurors. The state attempts to safeguard the life and liberty of its citizens by securing to them certain legal rights. These rights should be impartially preserved. They cannot be impartially preserved if the appellate courts make of themselves a second jury and then pass upon the facts.
Although the lead opinion claims, “Nollette’s statements were unimportant to the State’s case,” lead opinion at 336, *362that is simply not true. I would conclude that the admission of Nollette’s statements, in violation of Bruton and the confrontation clause, was not harmless error.
CONCLUSION
¶80 Bruton and Crawford address different concerns under the confrontation clause. Bruton addresses the prejudice of having inadmissible codefendant statements put before a jury in a joint trial. Crawford, on the other hand, addresses the proper means for assessing the reliability of evidence admitted directly against a defendant. Because of these distinctly different concerns and the protections that evolved in the case law to guard against them, I would hold that Bruton and its progeny remain good law, applicable even to nontestimonial statements.
¶81 Here, Nollette confessed to Solem that he and a “friend” robbed the casino. Being a joint trial, with only two defendants, “friend” obviously implicates Wilcoxon. This required application of Bruton’s protections, and the trial court’s failure to do so was constitutional error.
¶82 Nollette’s confession played a crucial role in the State’s case. Without it, the remaining untainted evidence was not so overwhelming as to necessarily lead to a finding of guilt, the constitutional harmless error standard. Accordingly, admitting Nollette’s confession violated Wilcoxon’s confrontation clause rights, it was not harmless error, and his conviction should be vacated. For these reasons, I respectfully dissent.
Stephens, Wiggins, and Gordon McCloud, JJ., concur with Madsen, C.J.
Reconsideration denied June 3, 2016.

 Bruton v. United States, 391 U.S. 123, 137, 88 S. Ct. 1620, 20 L. Ed. 2d 476 (1968).


 Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004).


 Davis v. Washington, 547 U.S. 813, 126 S. Ct. 2266, 165 L. Ed. 2d 224 (2006).


 Ohio v. Roberts, 448 U.S. 56, 100 S. Ct. 2531, 65 L. Ed. 2d 597 (1980), overruled by Crawford, 541 U.S. at 68-69.


 The evidence technically was not admitted against Lee, but because the judge relied so heavily on it in convicting her, the Court treated it as a de facto admission of evidence.


 The concurrence states that “[i]f the confrontation clause does not apply, then the admissibility of those statements is governed by traditional rules of evidence.” Concurrence at 338. This statement highlights the problem of trying to force Bruton through the lens of Crawford because how can the Rules of Evidence apply to evidence not offered against Wilcoxon, but that nonetheless results in spillover prejudice? For example, ER 403 would not bar the admission of Nollette’s statements against Nollette because they were more prejudicial than probative to Wilcoxon. The Rules of Evidence would prevent the jury from hearing Nollette’s statements only if Wilcoxon were tried separately.


 Due process offers another avenue through which to enforce Bruton; however, given the case law and the different protections afforded, the confrontation clause is still an appropriate means to ensure Bruton's protections.


 Circuit courts, on the other hand, have interpreted Gray such that the use of a neutral pronoun in lieu of a redaction satisfies Bruton. For example, the Sixth Circuit, in United States v. Winston, acknowledged that “several of our sister circuits have noted that a Bruton violation can be avoided by replacing the co-defendant’s name with a neutral pronoun or other generalized phrase." 55 F. App’x 289, 294 (6th Cir. 2003). I would decline to adopt the bright line rule of some circuit courts that a neutral pronoun always satisfies Bruton, and hold that whatever the form of the redaction, it must be clear that the redaction does not obviously refer to the defendant.


 Even if the jury did not know the State’s position, Nollette’s confession implicates only himself and Wilcoxon. The natural result of that is that even if the confession was the first piece of evidence presented at trial, the jury would know it referred to Wilcoxon.


 Although we look only to the untainted evidence to determine whether any jury would find the defendant guilty beyond a reasonable doubt, the inadmissible evidence is still important insofar as how it would have affected the remaining untainted evidence at trial.


 Even the State’s own money laundering expert could not determine where the $15,000 Bomar deposited came from.